Citation Nr: 1450409	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active military service from March 1978 to March 1981 and from October 1982 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for hypertension, finding that the Veteran had not submitted new and material evidence to reopen the claim.

This case was remanded by the Board for additional development in November 2013.  It is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection hypertension in an April 1987 administrative decision, as he did not report for a VA examination; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the April 1987 administrative decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

1.  The April 1987 administrative decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Because evidence received since April 1987 is new and material, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in April 1987 based on the fact that the Veteran had failed to report to his VA examination.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since April 1987, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has contended that he had headaches while on active duty as a result of his high blood pressure, which he alleges began during service.  In support of his claim, the Veteran submitted a letter dated in December 2013 from his second wife, who indicated that, while on active duty, the Veteran reported to her that he was experiencing dull headaches, and that she advised him to report them and have his blood pressure checked as high blood pressure was "prevalent in African Americans."  She noted that the Veteran responded that he believed that the military frowned upon sick calls, and that if he had too many sick calls, he would not be recommended for advancement.  The Board finds that this evidence is new because it was not before the adjudicator in April 1987.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in April 1987, by providing potential evidence that the Veteran's hypertension began during active duty.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for hypertension.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is allowed.

REMAND

The Board's previous remand included instructions to provide the Veteran with a VA examination to determine whether his hypertension has its onset during active duty.  The Board instructed the examiner to address the Veteran's statements that he suffered from headaches and elevated blood pressure readings ever since service.  

The Veteran was provided with a VA examination in January 2014.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or related to service.  The examiner provided the rationale that the Veteran did not meet criteria for hypertension  in service-that one slightly elevated value would not suffice for diagnosis, especially in light of the fact that all other readings were normal. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In this case, the examiner did not consider the statements in the record reflecting his reports of in-service headaches.  These statements now include a December 2013 letter from his second wife who indicated that the Veteran reported to her that he was experiencing dull headaches while on active duty, and that she advised him to report them and have his blood pressure checked.  These statements are part of the Veteran's history, and must be considered by the examiner.  

As such, the case must be returned to the examiner who provided the January 2014 examination, or another similarly qualified examiner, to provide an opinion as to whether the Veteran's hypertension had its onset in service that addresses the reports in the record of in-service headaches.




Accordingly, the case is REMANDED for the following action:

1.  Request that the examiner who provided the January 2014 examination review the claims file (including paper records and/or records in the Virtual VA and VBMS systems) and provide an opinion as to the etiology of the Veteran's hypertension, that addresses the lay statements of record.  If the January 2014 examiner is not available, the required opinion should be obtained from a similarly qualified examiner. If further examination or testing is needed, this should be undertaken.

Consideration of the claims file should be reflected in the completed examination report or in an addendum.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by, had its onset in, or is etiologically related to active duty.

In providing this opinion, the examiner must address the lay statements of record reflecting that the Veteran had headaches while on active duty, and opine as to whether these headaches were related to his hypertension.  These statements include the Veteran's own statements and the December 2013 letter from his second wife.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hypertension  or headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


